DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, Species A1, and Species B1 in the reply filed on 03/23/2022 is acknowledged.  The traversal is on the ground(s) that Iwabuchi et al. (US 2019/0047331) (of record) does not disclose the claimed structure wherein “two adjacent curved portion chains interlace from each other by 1/3-2/3 of the length of the curved portion”.  This is not found persuasive because the technical features are known in the prior art as evidenced by the prior art rejection below.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because of a typographical error in Figure 3 wherein the label “between the sequent ved portions” should be written as --between the sequent curved portions--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “extension ends provided at both ends of respective one of the curved section to which they belong” in lines 5-6 should be written as --extension ends provided at both ends of a respective one of the curved sections to which they belong—for grammatical clarity.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “interlace from each other” in line 9 should be written as --interlaced with each other—for grammatical clarity.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  the phrase “interlace from each other” in line 2 should be written as --interlace with each other—for grammatical clarity.  Appropriate correction is required.

Claim 28 is objected to because of the following informalities:  the phrase “from sidewall of the curved portion” should be written as --from a sidewall of the curved portion—for grammatical clarity.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7, 9, 11-15, 17-21, and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “a length of the curved portion is 1-6 mm; and/or a height of a pattern unit protruding from the tire body is 0.1-1 mm” in lines 13-14 is unclear. It is unclear if the claim requires both the length and height limitations, or just one of either the length or height limitations. For the purposes of examination, the examiner assumes either interpretation will satisfy the claim limitation. 
Claims 2, 4, 7, 9, 11-15, 17-21, and 23-28 are indefinite by dependence on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7, 9, 11-15, 17-21, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwabuchi et al. (JP 2017-136959, see machine translation).

Regarding claims 1 and 18, Iwabuchi discloses a tire with a sidewall pattern, the tire comprising a tire body (Fig. 1: 10), a sidewall of the tire body (Fig. 1: 12) having a labeling region (Fig. 1: 14), in which multiple pattern units (Figs. 1, 5: 20) are provided, wherein: the multiple pattern units (Figs. 1, 3: 20) are provided to protrude out from the tire body (Fig. 4: H) ([0035]-[0037]), and each of the multiple pattern units (Fig. 5: 20) includes a curved portion (Fig. 3: 48; See also annotated Fig. 3 below) having a curved section and extension ends provided at both ends of respective one of the curved section to which they belong (See annotated Fig. 3 below); the extension ends of multiple curved portions are connected (Fig. 3: 50) so as to form a curved portion chain (Fig. 3: 40); the curved section and the extension ends are both in the form of an arc shape (Fig. 3; See also annotated Fig. 3 below), a certain gap is formed between adjacent curved sections and their extension ends (Fig. 3: see gap formed by P minus S); a certain gap (Fig. 3: T) is formed between two adjacent curved portions; and a distance S between sidewall surfaces of two sides (Fig. 4: 42B) of the curved portion increases gradually from a top side (Fig. 4: 42A) to a bottom side (Fig. 4: 12B), the top side can be a planar or arc surface or can be a sharp shape ([0035]).

    PNG
    media_image1.png
    584
    714
    media_image1.png
    Greyscale

Alternatively, Iwabuchi discloses another embodiment wherein each of the multiple pattern units may include: a curved portion having a curved section and extension ends provided at both ends of respective one of the curved section to which they belong (See annotated Fig. 6 below); the extension ends of multiple curved portions are connected so as to form a curved portion chain (See annotated Fig. 6 below: see how extension ends connect from one section to the next continuously);the curved section and the extension ends are both in the form of an arc shape (See annotated Fig. 6 below: see how there is an arc and bend to the sections), a certain gap is formed between adjacent curved sections and their extension ends (See annotated Fig. 6 below); a certain gap is formed between two adjacent curved portions (See annotated Fig. 6 below). Iwabuchi further illustrates that multiple curved portion chains are arranged in an interlaced way with two adjacent curved portion chains interlace from each other by 1/3 of the length of the curved portion, which falls within and overlaps with the claimed range of 1/3-2/3. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the length of interlacing of two adjacent curved portion chains. Moreover, while Iwabuchi does not explicitly disclose the value for the length of interlacing of two adjacent curved portion chains, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said length. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Furthermore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the shape of the curved sections and extension ends of the embodiment in figure 6 may be curved like the embodiment in figure 3, and/or that the curved sections of the embodiment in figure 3 may be offset from each other like the embodiment in figure 6. 

    PNG
    media_image2.png
    532
    613
    media_image2.png
    Greyscale

Iwabuchi further discloses that a height of a pattern unit protruding from the tire body is 0.2-0.5 mm ([0035]-[0037]), which falls within and overlaps with the claimed range of 0.1-1 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a height of a pattern unit protruding from the tire body. 
Iwabuchi further discloses that an angle ϴ formed by a sidewall surface of the curved portion and a surface perpendicular to the tire body is in a range of 7.50 to 200 ([0038]-[0040]), which falls within and overlaps with the claimed range of 50 to 300. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for an angle ϴ formed by a sidewall surface of the curved portion and a surface perpendicular to the tire body.

Regarding claim 2, Iwabuchi further discloses that a curvature radius of the extension ends and/or a circumscribed arc thereof is less than that of the curved section and/or a circumscribed arc thereof (See annotated Fig. 3 below).

    PNG
    media_image3.png
    581
    709
    media_image3.png
    Greyscale


Regarding claim 4, Iwabuchi further discloses that the curved portion chains (Fig. 3: 40) are arranged in parallel, and positions of two sequent curved portions (Fig. 3: 48) arranged in an up and down direction aligns with each other (Fig 3).

Regarding claim 7, Iwabuchi further discloses that the dimensions of the pattern may be adjusted ([0075], [0077], [0079]). In other words, the dimensions are considered to be result-effective variables. While Iwabuchi does not explicitly disclose the value for a distance between any two points on the extension end, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said distance. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a distance between any two points on the extension end. 

Regarding claim 9, Iwabuchi further discloses that a free space between the curved portions may be filled with posts or branches (Fig 7) ([0061]-[0067]).

Regarding claim 11, Iwabuchi further discloses that a curvature radius of the circumscribed arc of the extension ends in the form of multi-line segments or a curvature radius of the extension ends in the form of the arc shape is less than that of the circumscribed arc of the curved section in the form of multi-line segments or that of the curved section in the form of the arc shape (See annotated Fig. 3 below).

    PNG
    media_image3.png
    581
    709
    media_image3.png
    Greyscale



Regarding claim 12, Iwabuchi further discloses that a curving direction of the extension end is different from the curving direction of the curved section (See annotated Fig. 3 above in claim 1: see how extension ends curve in a longitudinal direction and curved section curves in a lateral direction; See also similarly annotated Fig. 6 above in claim 1).

Regarding claims 13-14, Iwabuchi further discloses that the dimensions of the pattern may be adjusted ([0075], [0077], [0079]). In other words, the dimensions are considered to be result-effective variables. While Iwabuchi does not explicitly disclose the value for the length of the curved portion, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said length. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the length of the curved portion.

Regarding claim 15, Iwabuchi further discloses that each of the multiple pattern units has bilateral symmetry, and is periodically repeated (Fig. 3).

 Regarding claim 17, Iwabuchi further discloses that an angle formed by connecting end points of multiple line segments of the curved portion is 180o (Fig. 3: 50). 

Regarding claim 19, Iwabuchi further discloses that the dimensions of the pattern may be adjusted ([0075], [0077], [0079]). In other words, the dimensions are considered to be result-effective variables. While Iwabuchi does not explicitly disclose the value for an amount of the gap between the two adjacent curved portions at the position where the gap is minimum, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said amount. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for an amount of the gap between the two adjacent curved portions at the position where the gap is minimum.

Regarding claim 20, Iwabuchi further discloses that the dimensions of the pattern may be adjusted ([0075], [0077], [0079]). In other words, the dimensions are considered to be result-effective variables. While Iwabuchi does not explicitly disclose the value for an amount of the gap between the two adjacent curved sections and the extension at the position where the gap is minimum, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said amount. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for an amount of the gap between the two adjacent curved sections and the extension at the position where the gap is minimum. 

Regarding claim 21, Iwabuchi further discloses that the curved portion chain is arranged in a curved line (Figs. 1, 3: 20). 

Regarding claim 23, Iwabuchi further discloses that the dimensions of the pattern may be adjusted ([0075], [0077], [0079]). In other words, the dimensions are considered to be result-effective variables. Case law holds that it is obvious to vary result-effective variables. See MPEP 2144.05. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the number of the circles or arcs formed by various curved portion chains or the length of the curved portion of Iwabuchi can be adjusted.

Regarding claim 24, Iwabuchi further discloses that a transition section is connected between a half-closed circle and the curved section, wherein the half-closed circle is provided with an opening facing towards the curved section.

    PNG
    media_image4.png
    585
    671
    media_image4.png
    Greyscale


Regarding claims 25-26, Iwabuchi further discloses that the dimensions of the pattern may be adjusted ([0075], [0077], [0079]). In other words, the dimensions are considered to be result-effective variables. While Iwabuchi does not explicitly disclose the value for the radius of the half-closed circle, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said radius. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the radius of the half-closed circle. 

Regarding claim 27, Iwabuchi further discloses that the dimensions of the pattern may be adjusted ([0075], [0077], [0079]). In other words, the dimensions are considered to be result-effective variables. While Iwabuchi does not explicitly disclose the value for a distance between two sequent curved portions, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said distance. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a distance between two sequent curved portions.

Regarding claim 28, Iwabuchi further discloses that posts or branches may be provided to extend from sidewall of the curved portion (Fig. 7) ([0061]-[0067]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 7, and 9-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749